Citation Nr: 0924007	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 
1969. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from two rating decisions, dated in July 2005 and 
February 2007, issued by the Department of Veterans Affairs 
(VA), Regional Office (RO) in North Little Rock, Arkansas.  
The July 2005 rating decision denied service connection for a 
back disability, finding that new and material evidence had 
not been submitted to reopen a previously denied claim.  The 
February 2007 rating decision granted bilateral hearing loss 
with a noncompensable evaluation.    

In November 2007 a hearing was held by the undersigned Acting 
Veterans Law Judge.  At the hearing the Veteran testified 
that his hearing loss had worsened since his last VA 
examination.  The transcript is of record. 

In a July 2008 decision, the Board reopened the Veteran's 
claim of entitlement to service connection for a back 
condition, finding that new and material evidence had been 
received, and remanded the issue in order to obtain social 
security records.  In the same decision the Board also 
remanded the issue of an increased initial rating for 
bilateral hearing loss for a VA examination. 

In January 2008 the Veteran filed a claim of entitlement to 
service connection for tinnitus.  The issue has not been 
adjudicated and is referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the medical 
evidence of record demonstrates that the Veteran's current 
back disability is causally related to active service. 

2.  The Veteran's bilateral hearing loss measures Level II in 
the right ear and Level III in the left ear, at the most 
impaired.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.383, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable action taken herein with regard to 
the claim for service connection for a back disorder, 
discussion of whether VA has met its duties of notification 
and assistance is not required, and deciding the appeal at 
this time is not prejudicial to the Veteran.

With respect to the increased rating issue, the claim arises 
from an appeal of the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, the Board notes that the July 
2008 remand specifically requested the VA audiological 
examinations from November 2007, February 2008 and April 
2008.  Audiological reports dated January 2007, September 
2007, February 2008 and April 2008 were added to the record.  
While the November 2007 examination report has not been added 
to the record, the September 22, 2007 examination is very 
close in time, a matter of weeks, to a November 2007 
examination.  In light of this, the Board finds that the VA 
has obtained sufficient evidence and the July 2008 remand has 
been substantially complied with in order to determine the 
Veteran's disability picture.  Additional development at this 
time would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Further regarding the duty to assist, VA has obtained service 
medical records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, and obtained 
medical opinions as to the severity of his bilateral hearing 
loss.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran claims that his current back disability began in 
service. 

The service treatment records show back treatment in service.  
Specifically, on June 22, 1968, the Veteran was noted to have 
thoracic back pain for three months related to an injury with 
a back pack.  On June 26, 1968, the Veteran continued to have 
interscapular pain with bending forward and laterally with a 
six week history.  Starting June 26, 1968, the Veteran was on 
work restrictions for five days for back strain.  On the 
November 1969 exit examination the Veteran checked the box 
for back trouble of any kind and the exit examiner indicated 
"low back pain two degrees muscle strain, one episode, no 
difficulty at present."

In December 1969, immediately after service, the Veteran 
filed a claim for service connection for a back condition.  
The February 1970 VA examination revealed no definite 
findings representative of spinal disability and the first 
documented post service treatment is not seen until September 
1998, when the Veteran went to the emergency room with 
complaints of low back pain which started when he was 
unloading a piece of equipment at work.  Continued complaints 
of low back pain are reflected in clinical records dated from 
May 2000 to May 2005.  Such records contain diagnoses of 
lumbar sacral strain and radiculitis at L4-5.  A March 2004 
lumbar MRI diagnosed stenosis and a January 2005 x-ray report 
found evidence of mild degenerative disc changes throughout 
the lumbar spine

Again, the Veteran was treated for low back problems during 
active service.  Moreover, although his separation 
examination in 1969 contained normal objective findings, with 
no post-service treatment documented until 1989, the overall 
evidence of record demonstrates that a chronic back 
disability was incurred during active service, as will be 
discussed below.

In a September 2005 statement, Dr. J.V., the Veteran's former 
private physician, stated that he treated the Veteran 
following service in the early 1970s and 1980s for low back 
pain but that the treatment records had been destroyed.  
Therefore, the evidence in this case does establish 
continuity of symptomatology proximate to the Veteran's 
discharge from service.  Moreover, the evidence also contains 
a competent opinion causally relating the current low back 
disability to active service.
Specifically, in a January 12, 2005 letter, Dr. D.K. reported 
that he had examined the Veteran for his complaints of back 
pain and that the Veteran reported difficulty with lumbar 
discomfort since an injury in the military in 1968.  Dr. D.K. 
noted an exacerbation of the Veteran's pain a month before 
due to repetitive lifting at work.  
In a subsequent January 26, 2005, letter Dr. D.K. opined that 
in review of the records, it is as likely as not that the 
Veteran's condition could have had its origin as early as 
1968.  Dr. D.K. noted that the Veteran's in service 
intrascapular pain and thoracic back pain would have nothing 
to do with the Veteran's current lower back problems.  
Moreover, in a September 2007 report Dr. R.K. reported the 
Veteran's history of on going back pain since the 1960s when 
he injured his back during basic training.  Dr. R.K. stated 
that it is truly hard to prove that the Veteran's current 
problems stem from his initial injury while in the military 
in 1960s.  However, he stated that they could very well be 
related.  Furthermore, that same physician indicated in an 
October 2007 letter that the Veteran's current pain and 
abnormalities on the lumbosacral MRI could have been 
initiated back in the 1960s when he sustained a lower back 
injury in service.  

The Board notes that the above opinions were offered based on 
the report of medical history provided by the Veteran 
himself.  In this regard, any opinion based solely on an 
unsupported medical history would lack probative value.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Swann 
v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. 
App. 458 (1993)). Here, however, the record contains a 
private doctor's statement which establishes that the Veteran 
was receiving treatment for low back pain from the early 
1970s.  Moreover, numerous lay statements have been submitted 
that demonstrate the Veteran's ongoing treatment for back 
pain since service.  The statements reported his continuous 
complaints of back pain and the fact that he sought treatment 
at private clinics and at the VA beginning shortly after 
service up to the present.  While a lay person is not 
competent to provide a diagnosis or medical opinion as to 
etiology of symptomatology, a lay person is competent to 
report continuity of symptomatology.  As such the lay 
statements have probative value in demonstrating the 
Veteran's continuity of symptomatology of low back pain since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Thus, the Veteran's reported history is consistent 
with the overall record and, accordingly, the conclusions 
reached by Dr. D.K. and Dr. R.K. based on such history are 
valid.  Moreover, while somewhat speculative in nature, the 
September 2007 statement in particular is found to express 
that the current disability is at least as likely as not 
related to service, even though that exact phrase was not 
used.

The private opinions, detailed in pertinent part above, are 
found to support the Veteran's claim and enable a grant of 
service connection here.  In so finding, the Board 
acknowledges a negative opinion offered by a VA examiner in 
April 2006.  
At that time, the VA examiner noted the Veteran's reported 
history of slipping and falling in basic training which 
resulted in injuring his upper back.  The examiner also 
reported his history of moving bunks in service which was the 
beginning of his low back pain.  The VA examiner noted the 
Veteran's history of treatment for low back pain in the 1970s 
and 1980s.  The Veteran denied any injury to the back since 
service but two episodes of pain in 1988 and in 1998 were 
noted.  The examiner opined that the recent diagnosis of 
degenerative joint disease at L4-5 and related disc stenosis 
would not be related to intrascapular pain noted in service 
or the resolved low back strain on discharge.  
 
While the examiner acknowledged the Veteran's treatment in 
the 1970s and 1980s for low back pain, she did not discuss 
the weight of the numerous lay statements, nor was an 
explanation provided to address the chronicity of 
symptomatology demonstrated therein and attested to by the 
Veteran.  Additionally the examiner found that the Veteran's 
current condition was not related to his in service injury 
based on the finding that the in service lower back injury 
had resolved upon exit, without addressing his continued 
complaints and treatment since he left service, as 
demonstrated by the lay and private medical evidence, which 
demonstrates that the condition had not resolved.  

The Board also acknowledges a January 2009 VA examination, in 
which the examiner opined that the Veteran's back pain 
resolved in 1968.  In support of that conclusion, the 
examiner noted that he was able to work for the Post Office 
until his retirement.  The examiner stated that the Veteran 
had a low back injury in 1998 which re injured his spine and 
opined that his current back pain could be a result of his 
1998 injury or his age.  However, the examiner did not 
address the continuity of symptomatology of lower back pain 
from service until present, which demonstrates that the 
condition had not resolved.  Additionally his opinion did not 
directly address the issue of whether it was at least as 
likely as not that the Veteran's current back disability was 
related to his in service injuries.

For the above reasons, the private opinions tending to 
suggest a causal relationship between the Veteran's current 
low back disability and his active service are found to be 
more probative than the negative VA opinions offered in 2006 
and 2009.  
At the very least the evidence is found to be in equipoise 
with respect to the question of etiology.   Accordingly, a 
grant of service connection is warranted here.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Increased Initial Rating 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. 
§ 4.85. 

The Veteran was service connected for bilateral hearing loss 
in a February 2007 rating decision.  The disability was 
evaluated as noncompensable under 38 C.F.R. § 4.85a, 
Diagnostic Code 6100, effective September 16, 2005.  The 
noncompensable evaluation has been confirmed and continued to 
the present. 

The noncompensable evaluation for bilateral hearing loss was 
assigned under Diagnostic Code 6100.  Under the rating 
criteria, the basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination testing (Maryland CNC) together with the 
average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz.  These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating.  38 C.F.R. § 
4.85.

In July 2006 and January 2007, private audiological reports 
were submitted.  However, the accompanying audio graphs were 
not interpreted therefore the results cannot be used to 
determine the Veteran's current disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).   

VA audiological evaluations for bilateral hearing loss were 
conducted in September 2007, February 2008, and April 2008.  
However, the entirety of the examinations were not conducted 
under the applicable format, to include Maryland CNC speech 
discrimination test results, therefore the consults are not 
for consideration in evaluating the Veteran's hearing loss in 
this case. 

In January 2007, a VA examination was conducted.  The 
audiometric results obtained were as follows:


HERTZ
Level
January 2007 
1000
2000
3000
4000

RIGHT
10
10
30
65
II
LEFT
10
25
95
105
III

Based on the above findings, the average pure tone threshold 
was 28.75 dB in the right ear and 60 dB in the left ear.  CNC 
Maryland speech test results were 96 percent speech 
discrimination in the right ear and 88 percent in the left 
ear. 

Using 38 C.F.R. § 4.85, Table VI, the November 2008 findings 
reflect Level I in the right ear and Level III in the left 
ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, 
a zero percent evaluation is derived.  



In November 2008 another VA examination was conducted.  The 
audiometric results obtained were as follows:


HERTZ
Level
November 
2008 
1000
2000
3000
4000

RIGHT
5
5
30
55
II
LEFT
15
25
100
105
III

Based on the above findings, the average pure tone threshold 
was 23.75 dB in the right ear and 61.25 dB in the left ear.  
CNC Maryland speech test results were 88 percent speech 
discrimination in the right ear and 86 percent in the left 
ear. 

Using 38 C.F.R. § 4.85, Table VI, the November 2008 findings 
reflect Level II in the right ear and Level III in the left 
ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, 
a zero percent evaluation is derived.  

As already explained, the other audiometric data of record is 
not in a format compatible with VA's rating provisions and 
thus is not for consideration here.

Accordingly, the audiometric results throughout the period of 
time under appeal do not serve as a basis for a rating in 
excess of zero percent.  In so concluding, the Board has also 
considered the provisions of 38 C.F.R. § 4.86 pertaining to 
exceptional patterns of hearing loss.  However, such 
requirements have not been met, thus those provisions are 
inapplicable.

The Veteran contends that his hearing is worse than initially 
evaluated; however, evaluations for hearing loss are governed 
by the mechanical application of the rating schedule to the 
numeric results of audiometric testing.  The Veteran has been 
afforded numerous hearing tests and, in every case, the 
audiometric findings equate to a noncompensable evaluation 
under the criteria.  See Lendenman, supra.



A preponderance of the evidence is against the assignment of 
a higher initial evaluation for bilateral sensorineural 
hearing loss; there is no doubt to be resolved; and an 
evaluation in excess of zero percent for bilateral 
sensorineural hearing loss is not warranted.  38 C.F.R. 
§§4.85, 4.86.




ORDER

Entitlement to service connection for a low back disability 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


